DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 9 February 2022, regarding the Sbircea application.

Claims 1-16 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by K.-C. Ho, et al. (“Amperometric detection of morphine based on poly(3,4-ethylenedioxythiophene) immobilized molecularly imprinted polymer particles prepared by precipitation polymerization”, Analytica Chimica Acta 542(1): p. 90-96, June 2005; hereinafter, “Ho”), in view of a published paper to A. Giovannitti, et al. (“Controlling the mode operation of organic transistors through side-chain engineering”, Proceedings of the National Academy of Science (USA), 113(43): p. 12017-12022; October 2016; hereinafter, “Giovannitti”), and as evidenced by a published paper by I. Petsagkourakis, et al. (“Structurally-driven Enhancement of Thermoelectric Properties within Pol(3,4-ethylenedioxythiophene) thin Films”, Scientific Reports, 6(1): p. 1-8, July 2016; hereinafter, “Report”).

Regarding claim 12, Ho discloses a MIP/PEDOT-modified electrode (MIP = molecularly imprinted polymer; PEDOT = poly(3,4-ethylenedioxythiophene)) (Abstract; which reads upon the instantly claimed, “[s]ensor electrode for measuring an analyte concentration in an aqueous solution”).  Ho teaches the conducting polymer, PEDOT, was utilized to immobilize the MIP particles onto the indium tin oxide (ITO) glass (Abstract; wherein the ITO reads upon a “substrate having conductive means”).  Ho further teaches electrosynthesis of the combined MIP/PEDOT onto the ITO surface (2.4. Preparation of MIP/PEDOT-modified ITO electrodes, p. 92; Figure 1; which reads upon “a polymer mixture deposited on the sensor electrode adjacent to and/or in contact with the conductive means, wherein the polymer mixture comprises a semiconducting polymer comprised of monomeric units comprising one or more aromatic . . . moieties along a backbone chain . . . wherein the semiconducting polymer has an electron and/or hole mobility of at least 1×10-2 cm2V-1s-1 [Report give the mobility of pristine PEDOT of approximately 1 cm2V-1s-1; Figure 6]).  Additionally, Ho teaches the MIP polymer is formed of methacrylic acid with a cross-linker (2.2 Precipitation polymerization procedure, p. 91; Table 1; which reads upon “wherein the polymer mixture further comprises a hydrophilic polymer comprised of monomeric units comprising one or more carbon-carbon bonds and one or more hydroxyl, ester, carbonyl or amide moieties . . . wherein the hydrophilic polymer is cross-linked with a mole ratio of cross-linked with a mole ratio of cross-linked hydrophilic polymer monomer units to non cross-linked hydrophilic polymer ranging from 1 to 25%”).  Ho additionally teaches an EDOT monomer concentration of 0.01M and 10 mg of MIP particles as the deposition solution (2.4. Preparation of MIP/PEDOT-modified ITO electrodes, p. 92; which reads on “wherein the semiconducting polymer to hydrophilic polymer weight ratio ranges from 1 to 100 to 1 to 1”).
Ho does not teach at least two polar side chains are covalently bonded to the backbone chain.
However, Giovannitti discloses electrolyte-gated organic transistors, wherein is taught improved electric properties of side-chain modified polythiophenes (box 1, p12017; e.g., p(g2T-TT), Figure 1).

As to the limitation, “wherein the polymer mixture is dissolved in a polar aprotic solvent, thereby forming a dissolved polymer mixture”, the limitation is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP §2113 I)

Regarding claim 15, a hold for sample is an inherent element for performing use of the sensor taught by Ho.  Ho further teaches after preparing the MIP/PEDOT-modified electrode, the electrochemical performance of the modified electrode was evaluated in a 0.1 M KCl solution in a three-electrode system, in which Pt and Ag/AgCl were employed as the counter and reference electrodes, respectively, and  an anodic current is detected as morphine was oxidized at the modified electrode.

Allowable Subject Matter
Claims 1-11, 13, 14, and 16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Ho reference discloses methacrylic acid-molecularly imprinted polymer and poly(3,4-ethylenedioxythiophene) polymer affixed to an indium tin oxide glass as sensor platform.  However, Ho does not teach nor suggest dissolution of the two polymeric monomers in a polar aprotic solvent as required by instant independent claim 1.  Therefore, instant claims 1-11, 13, 14 and 16 are allowable.

Response to Arguments
Applicant's arguments filed 9 February 2022, have been fully considered but they are not persuasive. Applicant amended instant independent claim 12 to incorporate the limitation, “wherein the polymer mixture is dissolved in a polar aprotic solvent, thereby forming a dissolved polymer mixture”, which is a limitation that appears in instant allowable claim 1.  However, instant claim 12 is drawn to an apparatus, in the form of “[a] high sensitive electrode”, whereas instant claim 1 is drawn to a method of making, explicitly a “[m]ethod of preparing a sensor electrode.  The incorporate of said limitation does not limit the structure of the claimed electrode of instant claim 1, and cannot confer patentability to the claim.
 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration

Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	25 March 2022